     Case 1:18-cv-08995-ALC-KHP Document 104 Filed 04/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                           4/29/2020

Hicham Aboutaam,

                                     Plaintiff,                           ORDER

                       -against-                                   18-cv-08995-ALC-KHP


 Ahmad El Assaad and
 Pride Invests SAL,

                                     Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

       The telephonic conference scheduled for April 29, 2020 is hereby adjourned to April 30,

2020 at 9:30 a.m. Counsel for Defendants is directed to email a copy of this Order to

Defendants.


Dated: April 29, 2020
       New York, New York
                                            SO ORDERED.


                                            ________________________________
                                            KATHARINE H. PARKER
                                            United States Magistrate Judge
